470 F.2d 960
Anthony T. LEE et al., Plaintiffs, United States of America,Plaintiff-Intervenor, National EducationAssociation, Inc., Plaintiff-Intervenor-Appellant,v.MACON COUNTY BOARD OF EDUCATION et al., Defendants, MonroeCounty Board of Education et al., Defendants-Appellees.
No. 72-3306.
United States Court of Appeals,Fifth Circuit.
Dec. 22, 1972.

Solomon S. Seay, Jr., Montgomery, Ala., Jack Greenberg, New York City, for N. E. A. and Lee.
Charles S. White-Spunner, U. S. Atty., Mobile, Ala., Thomas M. Larson, Education Section, Civil Rights Div., Dept. of Justice, Washington, D. C., for the United States.
John M. Coxwell, Windell C. Owens, Monroeville, Ala., for Monroe County Bd. of Ed.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court entered on October 4, 1972, which was superseded by a further order entered on October 10, 1972.  The latter order is not a final decision of the district court and is therefore not appealable.  The appeal is dismissed for want of jurisdiction.


2
Dismissed.